internal_revenue_service department of the treasury washington dc contact person telephone number in reference to op e eo t date mar uil s01 legend dear sir or madam this is in response to your ruling_request concerning the and of the internal tax implications under sec_501 revenue code of a transaction w serves as the parent entity of system sponsored by a religious_order c of the code and is described in sec_509 a a 4-state health care w is exempt under section m serves as the parent entity of is exempt sec_501 m system described in sec_509 religious_order within the same religious denomination is sponsored by another m of the code and is a regional health care a serves as a joint operating company coordinating the health care activities of two hospitals and various other health s includes e care organizations collectively referred to and h which are both hospitals serves as the managing member of shareholder of under sec_501 a a has two members w and m a also is the sole c which provides physician services the code and is described in section is exempt e and h s as of a a e operates a hospital since e has participated in an operating arrangement pursuant to which it has two members which serves as its corporate member and a which serves as its managing member exempt under sec_501 sec_509 e of the code and is described in e serves as one of the shareholders of and b a iii o w is h operates a hospital since h has participated in an operating arrangement pursuant to which h has two members m which serves as its corporate member and a which serves as its managing member and is described in sec_509 is exempt under sec_501 and b a iii of the code h c provides health care services through employed physicians all of the issued and outstanding at various practice settings stock of shareholders of is held by a is c c with e c serves as one of the two a taxable entity n was incorporated on date as a membership corporation having a as its sole corporate member below stock entity by merger into n is contemplated that c will convert from a taxable it as described o provides occupational therapy medical services at various practice settings equally by e and c the issued and outstanding_stock of o is held o is a taxable entity f was incorporated on date as a membership corporation having e and c described below taxable stock entity by merger into f it as its corporate members as is contemplated that o will convert from a the transaction in c became indirectly affiliated with a and one of its related hospitals through the acquisition by w of an approximate s0 stock interest in c stock continued to be beneficially owned by c’s physician- shareholders and held in a voting_trust physician voting_trust simultaneously with the acquisition of w’s interest restated corporate documents were filed to render c c also own sec_50 of the issued and outstanding capital stock of which provides occupational medical services o's stock is owned by e the remaining of the a stock corporation the other of on date a the voting_trust and w entered into an agreement of merger providing for the acquisition by a of all the issued and outstanding_stock of foregoing transaction a now holds all of the issued and outstanding shares of capital stock of a result of the as c cc conversion of c to nonstock corporation n n was organized on date as a nonstock nonprofit corporation with the purpose of assuming all of the assets liabilities and activities of entered into a conversion agreement dated january pursuant to which the parties are obligated to effect the conversion_transaction subject only to the receipt from the irs of ruling a determination_letter for n and a related private letter moreover m c and n have a c w to because c is a stock corporation various steps are a not-for-profit corporation necessary to convert it state law does not allow the conversion of stock form through either the amendment of organizational documents or a merger into a domestic nonstock corporation a domestic stock state law does allow though corporation and a foreign stock corporation and the merger of a foreign stock corporation with and into a domestic nonstock corporation process to convert c from a stock to a nonstock nonprofit corporation accordingly the parties will utilize a two-step a stock entity to non- the merger of ii c’s i following the conversion n will continue the historic activities and operations of component of concurrently with this ruling n received prospective recognition of exemption under sec_501 c and will operate as the physician an integrated regional health care delivery system of the code conversion of o to nonstock corporation f f was organized on date as a nonprofit corporation with the purpose of assuming all of the assets liabilities and activities of into a conversion agreement dated january which the parties are obligated to effect the conversion_transaction as described below subject only to the receipt from the letter_ruling a determination_letter for f and a related private o and f have entered pursuant to irs of o a m w as in the case of the c conversion a two-step process will be necessary to convert o corporation from a technical standpoint the conversion will be undertaken immediately following the c conversion this will guard against the membership interest in point in time a nonstock not-for-profit by a taxable entity c f being held at any to following the o conversion f will continue the historic activities and operations of o and will continue to provide occupational medical services as part of the integrated regional health care delivery system received prospective recognition exemption under sec_501 of the code concurrently with this ruling f operation of n and f as part of a a is organized and operated pursuant to an integration originally entered into in january the integration agreement was amended and restated several agreement between wand m times including most recently as of august connection with the buyout of the c stock agreement provides a multi-level dispute resolution process which includes non-binding mediation and ultimately binding arbitration explicit agreement to work in good_faith to resolve dispute questions all of these actions are prefaced by the parties the integration in a is directed and controlled by its community board_of directors which has a substantial conflicts of interest policy generally the persons comprising the board also serve as the boards of directors for all of the various s organizations pursuant to a’s bylaws the board with the support of various active standing committees is responsible for all of the health care activities conducted by a including those of f and m n e the activities of the board are assisted through the efforts of certain standing committees which are similarly subject_to the conflicts of interest policy include the finance and operations committee the strategic planning committee and the physician governance committee functions and composition of some of these committees are as follows these standing committees the finance and operations committee the responsibilities and authority of the finance and operations committee are to e s entities which are consistent with review and recommend annual capital and operating budgets of the long-term strategic and financial plans of approve all managed care contracts including global risk contracts full professional risk contracts ppo contracts discounts for services and prices approve allocation of capitation approve most personnel policies of a and n monitor monthly budget performance and monitor managed care contract performance s strategic planning committee the responsibilities and authority of the strategic planning committee are to e review and recommend the sdollar_figure strategic plan review and recommend proposals for new services and consolidation of services review analysis of physician capacity needs and recommend physician staffing review utilization of non-employed physicians on a contract basis and review and recommend affiliations and affiliation strategies authority of a over s entities a's board has the power to recommend to w and m the following e changes to the articles of incorporation and bylaws of a and changes to the articles of incorporation and bylaws of s entities action required to comply with canonical alienation requirements including but not limited to the long-term borrowing of money and the purchase or sale of property and any other long- term borrowing of money in excess of dollar_figure the dissolution merger or consolidation of the dissolution merger consolidation or withdrawal from s for other s entities a and the admission of new members of a and the admission of new s entities which do not become members of a the long-term strategic and financial plans of a which incorporates plans of all s entities and indebtedness incurred by a behalf of a s entities m or won a's board has the sole and exclusive authority to approve all of the following the role statement of that the role statement and management philosophy are lived out through a the s entities and assure tf the selection of the auditor for a and for dollar_figure entities who shall be the auditors of w or m the establishment of subsidiary corporations and partnerships of a and s all managed care contracts contracts with physicians or physician groups and prices discounts the exercise of all other authority over s provided for in the articles of incorporation and bylaws of a and as the annual capital and operational budget of a and the annual capital and operational budgets of entities which are consistent with long-term strategic and financial plans of a and which causes the budget of each s entity to provide that each s entity will pay and perform all of its financial and other covenants contained in applicable financing documents s rulings requested the conversions and the subsequent activities and operations of a and s will not adversely impact the continued tax-exempt status of e as part of n and f and m a h w subsequent to the conversions transactions and arrangements between n result in unrelated_business_taxable_income under sections of the code to any of these organizations a w e s f m and h will not law sec_501 sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is sec_501 of the code a charitable purpose within the meaning of revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 code of the providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose bsw group v commissioner t c inc see an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a to one or more hospitals if such services hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 a are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness a labor_union by its wholly-owned tax-exempt subsidiary owed to is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting f 3rd in geisinger health plan v united_states 3rd geisinger the court recognized that an organization cir may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization a subsidiary_organization of a tax-exempt_organization a matter ae an in this regard the a subsidiary_organization that is not the court also noted that an entity seeking exemption as integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity court followed the reasoning of sec_1_502-1 which contains an example of is operated for the primary purpose of exempt from tax because it carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization states that if for the purpose of furnishing electric power to consumers other than its parent organization and the parent’s tax-exempt is not exempt because such business subsidiary organizations it would be an unrelated_trade_or_business if regularly carried on by the parent organization owned by several unrelated exempt_organizations and is operated it for the purpose of furnishing electric power to each of them an unrelated trade or is not exempt since such business would be business if regularly carried on by any one of the tax-exempt organizations the examples a subsidiary_organization is operated primarily similarly if the organization is accordingly the court in geisinger determined that application of the integral_part_doctrine requires at that an organization be and that it not be carrying on an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent a minimum in a parent and subsidiary relationship a joint operating_agreement between previously independent with respect to exemption qualification the courts have hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues been clear that exemption under sec_501 not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 for cooperative_hospital_service_organizations inc under the integral_part_doctrine requires a parent and subsidiary see relationship and the absence of unrelated_trade_or_business geisinger supra and hcsc-laundry supra furthermore exemption of the code is see bsw group of the code rul and rev supra supra sec_511 through of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50l c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it with the modifications listed in sec_512 less certain allowable deductions computed sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt- financed under sec_514 of the code does not include any property substantially related to the exercise or performance by such organization of functions debt-financed_property its charitable sec_512 b of the code requires that notwithstanding paragraphs respect to debt-financed_property must be included in unrelated_business_taxable_income the net_income realized with or sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non-inventory items and items not held_for_sale in the ordinary course of business sec_512 of the code limits the exclusion of interest annuities royalties and rents provided by sec_512 where such amounts are derived from a controlled organization and sec_1_512_b_-1 of the regulations provides that if an exempt_organization has control of another organization the controlling_organization shall include as in computing its unrelated_business_taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 b -1 of the regulations of the code and section an item_of_gross_income sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it substantially related only if a the causal relationship is i sec_3h -10- substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under section sec_512 of income from debt -financed property b a i definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 of the code however provides that the analysis e a based on all the facts and circumstances we conclude that h and m will not adversely affect their tax exempt w status under sec_501 transactions as they will continue to promote health within the meaning of revrul_69_545 supra the sharing of assets personnel and or resources pursuant to the joint operating_agreement will not adversely affect the sec_501 c status of any exempt participating entity member as this activity promotes health within the meanina of revrul_69_545 of the code because of the supra with respect to unrelated_trade_or_business sec_513 a hospital provides regularly then such services are unrelated trade or of the code makes clear that if carried on corporate services to another unrelated exempt_organization for a fee business unless they fall within the exception for certain hospital services provided by sec_513 participating exempt_organizations are in a parent and subsidiary relationship then necessary corporate services provided between them to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting however if the see rev supra rul at issue then is whether the joint operating_agreement establishes a parent and subsidiary relationship where corporate services and payments between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to their exempt purposes could be conducted by the participating entity for 1tself without giving rise to unrelated_trade_or_business income -1l1- and occur in the context of entities a close relationship among the based on all the facts and circumstances we conclude that a parent and subsidiary the joint operating_agreement effectively binds w and m under the common_control of a so the participating organizations are within a relationship analogous to that of pursuant to the authority of a’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority under the joint operating_agreement to a’s governing body to establish their budgets including major expenditures debt contracts managed care agreements and capital expenditures to direct their provision of health care services to provide for dispute resolution and arbitration and to monitor and audit their compliance with its directives body and its committees meet regularly to exercise overall responsibility for operational decisions involving the day-to-day and long range strategic management decisions that have been delegated by the participating entities provided between the previously unrelated organizations through the joint operating_agreement are treated as other than an unrelated_trade_or_business in addition the governing therefore services rulings accordingly based on all the facts and circumstances described above we rule as follows the conversions and the subsequent activities and operations of n and f as part of a and s will not adversely impact the continued tax-exempt status of e and m a h w subsequent to the conversions transactions and arrangements between n not result in unrelated_business_taxable_income under sections of the code to any of these organizations and m will a w h e f s these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organizations that requested them they may not be used or cited as precedent sec_6110 of the code provides that these rulings are based on the understanding that there will no material_change in the facts upon which they are based be -12- any changes that may have a bearing on your tax status should be reported to the service director of these rulings your permanent records we are informing your key district please keep this ruling letter in the contact person’s identification_number is sincerely yours marvin friedlander marvin friedlander chief exempt_organizations technical branch
